Exhibit 10.18

THE COSMOPOLITAN OF LAS VEGAS

MANAGEMENT EXIT AWARD PLAN

Article 1

Establishment, Objectives and Duration

1.01 Establishment of the Plan. Nevada Property 1 LLC, a Delaware limited
liability company, d/b/a The Cosmopolitan of Las Vegas, has established The
Cosmopolitan of Las Vegas Management Exit Award Plan. Capitalized terms will
have the meanings given to them in Article 2. The Plan provides for the issuance
of Exit Awards to certain employees of the Company, as set forth herein.

1.02 Objectives of the Plan. The Plan’s purpose is to optimize the profitability
and growth of the Company through incentives that are consistent with the
Company’s objectives, to give Participants an incentive for excellence in
individual and team performance, and to give the Company a significant advantage
in attracting and retaining key Employees.

1.03 Effective Date of the Plan. The Plan is effective as of January 1, 2013.
Subject to the right of the Board to amend, extend, or terminate the Plan at any
time pursuant to Article 8, the Plan will terminate on December 31, 2016;
provided that the Board in its sole discretion, can extend the duration of the
Plan.

Article 2

Definitions

For purposes of the Plan and all Exit Award Agreements, the following terms will
have the meanings set forth below:

2.01 “Affiliate” means the Company or any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, the Company. For purposes of the preceding sentence,
the word “control” (by itself and as used in the terms “controlling,”
“controlled by” and “under common control with”) means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities or
membership interests, by contract, or otherwise.

2.02 “Board” means the board of directors of the Company.

2.03 “Cause” will have the meaning set forth in any employment or other
agreement between the Company and the Participant. If there is no employment or
other agreement between the Company and the Participant, or if such agreement
does not define “Cause,” then “Cause” means (a) any willful and material breach
by the Participant of any of the Participant’s obligations contained in this
Plan, any Exit Award Agreement, or any other agreement between the Company and
the Participant; (b) willful and consistent neglect or failure to perform the
Participant’s duties and responsibilities consistent with the Participant’s
position(s); (c) material violation of the Company’s code of ethics;
(d) violation of the Company’s anti-harassment, discrimination, and retaliation
provisions; (e) conviction or plea of nolo contendere to a felony; (f) the
Participant’s failure to satisfy any licensing requirement, qualification,
clearance, or similar requirement that is



--------------------------------------------------------------------------------

requested or required of the Participant by any regulatory authority having
jurisdiction over the Company; (g) any governmental authority’s direction to the
Company to terminate any relationship it may have with the Participant; or
(h) the Board’s determination, in its reasonable good faith judgment, that the
Participant was, is, or is about to be, involved in any activity,
relationship(s) or circumstance that could or does jeopardize the Company’s
business, reputation, or licenses issued by governmental authorities. The
Board’s determination that Cause exists for termination of employment under this
provision shall be binding on the Participant, subject to the dispute resolution
provisions of the Plan. For purposes of the Plan, (x) no act or failure to act
on the Participant’s part shall be considered “willful” unless it is done or
omitted to be done by the Participant in bad faith or without reasonable belief
that the Participant’s action or omission was in the best interests of the
Company, and (y) any act, or failure to act, based upon authority given pursuant
to a resolution duly adopted by the Board or based upon the advice of counsel
for the Company will be conclusively presumed to be done or omitted to be done
in good faith and in the best interests of the Company.

2.04 “Code” means the Internal Revenue Code of 1986.

2.05 “Company” means Nevada Property 1 LLC, a Delaware limited liability
company, d/b/a The Cosmopolitan of Las Vegas, and any successor thereto. For
purposes relevant to the Participant’s employment or employment agreement with
the Company under the Plan, “Company” shall be deemed to include any Affiliate.

2.06 “Employee” means a person employed by the Company in a common law
employee-employer relationship and paid through the Company’s regular payroll
department.

2.07 “Exit Award” means an award to a Participant denominated as a percentage of
the Exit Bonus Pool, which percentage shall be determined by the Board and set
forth in the Participant’s Exit Award Agreement.

2.08 “Exit Award Agreement” means an agreement entered into between the Company
and a Participant setting forth the terms and provisions applicable to an Exit
Award or Awards granted to the Participant.

2.09 “Exit Bonus Pool” means a portion of the Exit Proceeds established by the
Board by written resolution and communicated to eligible Participants, and
available for allocation among Participants who have been granted Exit Awards.

2.10 “Exit Payment Date” has the meaning set forth in Section 5.02.

2.11 “Exit Proceeds” means the aggregate amount of any consideration paid,
payable, distributed, and/or distributable to or on behalf of the Company or its
Affiliates in connection with an Exit Transaction, whether in the form of cash,
stock, debt securities, payouts based upon “earn-outs” or post-closing profit or
other performance standards, special dividends undertaken as part of the
transaction, reinsurance agreements or otherwise, including amounts placed in
and paid out of escrow and the principal amount of all indebtedness of the
Company and its Affiliates assumed by an acquirer of the assets of the Company
or an Affiliate. Amounts paid into escrow and contingent payments in connection
with any Exit Transaction shall be included as part of the Exit Proceeds,

 

-2-



--------------------------------------------------------------------------------

to the extent, in either case, such amounts are actually paid. Exit Proceeds
also shall include the aggregate amount of (a) any dividends or other
distributions paid by the Company or an Affiliate with respect to its membership
interests or equity after the date hereof and (b) any redemptions or repurchases
by the Company or an Affiliate of its membership interests or equity after the
date hereof. The calculation of Exit Proceeds shall be subject to pre- and
post-closing adjustments for representations and warranties issues, negotiated
adjustments, and/or any other type of leakage-related or claw-back provision in
the Exit Transaction. The Company shall advise Participants who have received
Exit Awards in writing of the determination of the Exit Proceeds and the basis
for such determination at least ten (10) business days prior to the Exit
Transaction, which notice to each such Participant will set forth the dollar
amount of the Exit Award payable to that Participant (which amount may be
subject to further adjustment in the event of future undetermined earn-out
payouts, escrow account distributions, and other similar events affecting
calculation of the Exit Proceeds). In the event that the Exit Transaction
represents a sale or transfer of at least fifty percent (50%) but less than one
hundred percent (100%) of the membership interests or assets of the Company or
an Affiliate, for purposes of the Plan only, “Exit Proceeds” shall be calculated
based on the total consideration that would have been payable upon a sale or
transfer of one hundred percent (100%) of the membership interests or assets of
the Company or an Affiliate, extrapolated from the per-unit/share price or asset
price paid in the Exit Transaction. For the avoidance of doubt, in any
transaction in which Deutsche Bank AG or any subsidiary of affiliate
participates as a provider of equity or debt any form of such participation
shall not be counted as Exit Proceeds.

2.12 “Exit Transaction” means the consummation of (a) a transaction or series of
transactions in which occurs a sale of all or substantially all of the assets or
at least fifty percent (50%) of the membership (or other equity) interests of
the Company or an Affiliate (which sale of an Affiliate’s assets or equity
interests includes the Company), or a merger or other business combination
involving the Company or an Affiliate (which merger or other business
combination includes the Company), in either case, the result of which is
(i) the distribution of proceeds from such transaction to all members of the
Company or an Affiliate, and (ii) the effective sale, transfer or other
disposition of ownership of substantially all of the business of the Company; or
(b) a Public Offering. For purposes of the Plan, an Exit Transaction shall be
deemed to have occurred on the closing date of any transaction described in the
preceding sentence. A transaction shall not constitute an Exit Transaction if
the primary purpose of such transaction is (x) to change the state or country of
the Company’s incorporation, or (y) to form a holding company that will be owned
in substantially the same proportions by the persons who held the Company’s
membership interests immediately before such transaction. Notwithstanding the
foregoing, to the extent that any payment under the Plan or any Exit Award
Agreement constitutes nonqualified deferred compensation within the meaning of
Section 409A and is payable upon an Exit Transaction or other similar event the
definition of “Exit Transaction” shall be deemed modified to the extent
necessary to qualify as a “change in control event” as defined under Section
409A.

2.13 “Participant” means an Employee whom the Board has selected to receive an
Exit Award under the Plan pursuant to Article 4, or who has an outstanding Exit
Award granted under the Plan.

2.14 “Person” means any individual, company, corporation, limited company,
association, joint stock company, trust, joint venture, unincorporated
organization and any governmental entity or any department, agency or political
subdivision thereof.

2.15 “Plan” means The Cosmopolitan of Las Vegas Management Exit Award Plan, as
set forth in this document.

 

-3-



--------------------------------------------------------------------------------

2.16 “Public Offering” means any sale of any class of equity securities of the
Company or an Affiliate (which includes the Company) pursuant to an effective
registration statement under Section 12 of the Securities Exchange Act of 1934
filed with the U.S. Securities and Exchange Commission on Form S-1 (or any
successor form).

2.17 “Section 409A” means Section 409A of the Code and all interpretive guidance
issued thereunder.

Article 3

Administration

3.01 Plan Administration. The Board will administer the Plan. The Board will act
by a majority of its members at the time in office and eligible to vote on any
particular matter, and the Board may act either by a vote at a meeting or in
writing without a meeting.

3.02 Authority of the Board. Except as limited by law and subject to the
provisions of the Plan, the Board will have full power to (a) select eligible
Employees to participate in the Plan; (b) determine the sizes of Exit Awards;
(c) determine the terms and conditions of Exit Awards in a manner consistent
with the Plan; (d) construe and interpret the Plan and any agreement or
instrument entered into under the Plan; (e) establish, amend or waive rules and
regulations for the Plan’s administration; and (f) subject to the provisions of
Article 7, amend the terms and conditions of any outstanding Exit Award to the
extent the terms are within the Board’s discretion under the Plan. Further, the
Board will make all other determinations that may be necessary or advisable to
administer the Plan. As permitted by law and consistent with Section 3.01, the
Board may delegate some or all of its authority under the Plan.

3.03 Decisions Binding. All determinations and decisions made by the Board
pursuant to the provisions of the Plan will be final, conclusive, and binding on
all Persons, including, without limitation, the Company, the Board, any
Affiliates, Employees, Participants, and their successors, estates and
beneficiaries. A Board member who also is a Participant shall recuse himself
from any determinations by the Board that affect his Exit Award.

Article 4

Eligibility

The Board may make Exit Awards under the Plan to any Employee. No Employee or
Participant will have the right to receive an Exit Award under this Plan or,
having received any Exit Award, to receive a future Exit Award.

Article 5

Exit Awards

5.01 Calculation of Exit Awards. Each Exit Award will be denominated as a
percentage of the Exit Bonus Pool (which percentage shall be set forth in the
applicable Exit Award Agreement). A Participant must remain continuously
employed by the Company or an Affiliate through the Exit Transaction in order to
vest in the Exit Award. The Exit Award will vest upon the date of an Exit
Transaction, subject to the Participant’s employment with the Company through
the date of the Exit Transaction (or the Participant’s termination by the
Company without Cause during the three (3) month period preceding the execution
of a definitive agreement for an Exit Transaction).

 

-4-



--------------------------------------------------------------------------------

5.02 Distribution of Exit Awards. Except as otherwise provided in this Section,
an Exit Award shall be paid in eight (8) substantially equal installments on a
quarterly basis during the twenty-four (24) month period following the Exit
Transaction, with the first installment paid contemporaneous with or within ten
(10) business days of the Exit Transaction, the second installment payment paid
on the first business day of the first calendar year quarter following the Exit
Transaction, and each subsequent installment payment paid on the first business
day of each calendar year quarter following the Exit Transaction (each such
date, an “Exit Payment Date”). In the event an Exit Transaction is a Public
Offering, if necessary to comply with Section 409A, the first Exit Payment Date
shall be the one (1) year anniversary of the Exit Transaction and any quarterly
payments that otherwise would have been made under the preceding sentence prior
to the first Exit Payment Date, except for Section 409A, will be paid on the
Exit Payment Date.

(a) If the Participant dies after an Exit Transaction but before completion of
the installment payments of the Exit Award, all unpaid installments shall be
paid to the Participant’s surviving spouse or, if none, the Participant’s
estate.

(b) Notwithstanding the foregoing, to the extent that the Exit Proceeds include
payouts based upon “earn-outs,” post-closing profit or other performance
standards, or otherwise, additional payments shall be made to Participants in
the same form, in the same manner, and at the same time as the other forms of
payment of the Exit Proceeds (e.g., “earn-outs”) are made, to the extent
permitted in accordance with Section 409A.

Article 6

Breach of Restrictive Covenants

6.01 Forfeiture and Clawback. An Exit Award Agreement may provide that,
notwithstanding any other provision of the Plan to the contrary, if the
Participant breaches the restrictive covenants contained in the Exit Award
Agreement (including, but not limited to covenants against competition,
solicitation, disclosure, and disparagement), whether during or after
termination of employment, in addition to any other penalties or restrictions
that may apply under any employment agreement, state law, or otherwise, the
Participant will forfeit any and all Exit Awards granted to the Participant
under the Plan, including Exit Awards that have become vested and amounts paid
to the Participant under an Exit Award, which amounts the Participant shall be
required to repay to the Company.

Article 7

Amendment, Modification and Termination

The Board may at any time and from time to time, alter, amend, modify, or
terminate the Plan in whole or in part. Subject to the terms and conditions of
the Plan, the Board may modify outstanding Exit Awards under the Plan, or accept
the surrender of outstanding Exit Awards and grant new Exit Awards in
substitution of them. Notwithstanding the foregoing, no modification of an Exit
Award will, without the prior written consent of the Participant, materially
impair any rights or obligations under any Exit Award already granted under the
Plan.

 

-5-



--------------------------------------------------------------------------------

Article 8

Legal Construction

8.01 Tax Withholding. The Company will have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, an amount sufficient
to satisfy federal, state, and local taxes, domestic or foreign, required by the
Code or other law or regulation to be withheld with respect to any taxable event
arising under this Plan.

8.02 Interpretive Provisions. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, the words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”, and the word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns, (c) the words “herein,” “hereof,” “hereunder,” and words
of similar import when used in this Plan shall be construed to refer to such
document in its entirety and not to any particular provision thereof, (d) all
references to Articles and Sections shall be construed to refer to Articles and
Sections of this Plan document, (e) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the term “documents” includes any and
all instruments, documents, agreements, certificates, notices, reports,
financial statements and other writings, however evidenced, whether in physical
or electronic form. In the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including.” Section headings herein are included for convenience of
reference only and shall not affect the interpretation of document.

8.03 Rights of Participants. Nothing in the Plan will interfere with or limit in
any way the right of the Company to terminate any Participant’s employment at
any time, or confer upon any Participant any right to continue in the employment
of the Company. A Participant will not have any of the rights of a member with
respect to any Exit Awards.

8.04 Severability. If any provision of the Plan is held illegal or invalid for
any reason, the illegality or invalidity will not affect the remaining parts of
the Plan, and the Plan will be construed and enforced as if the illegal or
invalid provision had not been included.

8.05 Requirements of Law. The granting and payment of Exit Awards under the Plan
will be subject to all applicable laws, rules, and regulations, and to any
approvals by governmental agencies or national securities exchanges as may be
required.

8.06 Governing Law and Choice of Forum. To the extent not preempted by federal
law, the Plan and all Exit Award Agreements shall be governed by and construed
in accordance

 

-6-



--------------------------------------------------------------------------------

with the laws of the State of Nevada, without regard to its principles of
conflicts of laws. Any dispute with respect to the Plan or any Exit Award
Agreement will be litigated exclusively in federal or state courts located in
Las Vegas, Nevada, and the parties hereby consent and submit to the jurisdiction
and venue of such courts.

8.07 Section 409A. The Plan and all Exit Awards granted thereunder are intended
to be exempt from or comply with Section 409A pursuant to the guidance issued
thereunder by the U.S. Internal Revenue Service in all respects and shall be
administered in a manner consistent with such intent. Each installment payment
under the Plan shall be deemed a “separate payment” for purposes of
Section 409A. If an unintentional operational failure occurs with respect to
Section 409A requirements, any affected Participant or beneficiary shall fully
cooperate with the Company to correct the failure, to the extent possible, in
accordance with any correction procedure established by the U.S. Internal
Revenue Service. To the extent that any payment under the Plan or any Exit Award
Agreement constitutes nonqualified deferred compensation within the meaning of
Section 409A and is payable upon a termination of employment, such termination
of employment shall be construed to mean a “separation from service” as defined
under Section 409A. The Company makes no guarantee of any federal, state, or
local tax consequences with respect to the interpretation of Section 409A and
its application to the terms of the Plan or any Exit Award Agreement, and the
Company shall have no liability for any adverse tax consequences to the
Participant as a result of any violation of Section 409A.

8.08 No Waiver of Rights. The failure of a party to the Plan or Exit Award
Agreement to insist upon strict adherence to any term of the Plan or Exit Award
Agreement on any occasion shall not be considered a waiver or deprive that party
of the right thereafter to insist upon adherence to that term or any other term
of the Plan or Exit Award Agreement. The waiver of a term or condition must be
in writing executed by the party against whom the waiver is asserted.

8.09 Unfunded Status of Exit Awards. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant pursuant to an Exit Award, nothing contained in the Plan
or any Exit Award shall give any such Participant any rights that are greater
than those of a general creditor of the Company; provided, however, that the
Board may authorize the creation of trusts or make other arrangements to meet
the Company’s obligations under the Plan to deliver cash, other Exit Awards, or
other property pursuant to any Exit Award, which trusts or other arrangements
shall be consistent with the “unfunded” status of the Plan unless the Board
otherwise determines with the consent of each affected Participant.

8.10 Successors. All obligations of the Company under the Plan with respect to
Exit Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company or an Affiliate.

8.11 Exit Awards Not Includable for Benefit Plan Purposes. Payments received by
a Participant pursuant to the provisions of the Plan shall not be included in
the determination of benefits under any employee pension or welfare benefit plan
applicable to the Participant, which is maintained by the Company or any of its
Affiliates, including but not limited to the Company’s Code Section 401(k) plan.
Neither the Plan nor any Exit Award Agreement shall affect any severance or
termination benefits paid or payable to a Participant under any other agreement,
plan, or policy of the Company or an Affiliate.

 

-7-